 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   DARYL HARMON,                   )    NO. CV 19-1769-TJH(E)
                                     )
12                  Petitioner,      )
                                     )
13             v.                    )             JUDGMENT
                                     )
14   RON RACKLEY, Warden,            )
                                     )
15                  Respondent.      )
     ________________________________)
16

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: March 20,2019.

24

25

26                           _________________________________
                                    TERRY J. HATTER, JR.
27                              UNITED STATES DISTRICT JUDGE

28
